|N THE UNlTED STATES D|STR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN DlVlSlON

JAY|VlE LAURENT,

Plaintiff,
Case No. 3: ‘l 7-cv-343

JUDGE WALTER H. R|CE

v.
TROV D|LTZ,
Defendant.

 

DEC|SION AND ENTRY SUSTA|NING JO|NT |V|OT|ON TO |VlOD|FY
CASE SCHEDULE lDOC. #47}; CONFERENCE CALL SET FOR APR|L
25, 2019, TO SET NEW TR|AL DATE; SUSTA|N|NG NUNC PRO
TUNC PREV|OUSLY-FlLED JO|NT MOT|ON TO MODIFY CASE
SCHEDULE (DOC. #46)

 

On lVlarch 18, 2019, the Court held a conference call and SUSTA|NED the
Joint lVlotion to lVlodify Case Schedule, Doc. #46. The following day, the parties
filed another Joint lVlotion to l\/lodify Case Schedule, Doc. #47, indicating the need

to further extend the agreed-upon deadlines.

For good cause shown, the Court SUSTA|NS the second Joint l\/lotion, Doc.
#47, and ADOPTS the deadlines proposed therein. The Court Wi|l hold a
conference call at 4:30 p.m. on Apri| 25, 2019, to set new dates for the Final

Pretrial Conference and Triai.

Date: Apri| 15, 2019 L//Z\// C\

 

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

